         Case 1:21-mj-00259-ZMF Document 1-1 Filed 02/24/21 Page 1 of 5




                                   STATEMENT OF FACTS

        Your affiant, Justin Holgate, is a Special Agent with the Federal Bureau of Investigation,
assigned to the Washington, D.C. Field Office. In my duties as a special agent, I primarily
investigate transnational organizations that traffic narcotics. Currently, I am tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00259-ZMF Document 1-1 Filed 02/24/21 Page 2 of 5




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there, including Danielle Nicole Doyle, as described herein.

       Following the aforementioned events at the U.S. Capitol, the FBI’s Washington Field
Office (WFO) received information about a subject who possibly entered the U.S. Capitol
unlawfully on January 6, 2021. WFO requested that the FBI’s field office in Oklahoma City speak
with the individual who had provided the information (Witness 1).

       On February 1, 2021, law enforcement interviewed Witness 1, who advised that Witness 1
had worked with Danielle Nicole Doyle, when they both worked for a professional sports team in
Oklahoma City. Witness 1 advised that, following the events at the U.S. Capitol on January 6,
2021, Witness 1 received a photo and video aired by CNN via a friend. The video/photo was of
individuals inside the U.S. Capitol during the breaching of the Capitol. Witness 1 identified Doyle
as one of the individuals in the video/photo (as captured by the inserted oval below).




        On February 1, 2021, law enforcement interviewed a second individual (Witness 2).
Witness 2 advised that Witness 2 works for the same professional sports team in Oklahoma City
and had previously worked with Danielle Nicole Doyle, when Doyle worked for the professional
sports team. Witness 2 recalled that following the events at the U.S. Capitol on January 6, 2021,
employees of the professional sports team circulated a video that CNN had aired. The video was
of individuals inside the U.S. Capitol during the breaching of the Capitol. Witness 2 obtained a
copy of the video and identified Doyle as one of the individuals in the video.

        Your affiant has viewed the video in which Witnesses 1 and 2 identified Danielle Nicole
Doyle as one of the individuals who entered the U.S. Capitol during the events of January 6, 2021.
Your affiant has reviewed additional footage of these events, including surveillance video provided
by the U.S. Capitol Police of the Capitol’s interior. While reviewing the additional video – with
footage from multiple locations inside the U.S. Capitol – your affiant observed the subject
identified by Witnesses 1 and 2 as Doyle.
         Case 1:21-mj-00259-ZMF Document 1-1 Filed 02/24/21 Page 3 of 5




        Specifically, in one surveillance video, Doyle is observed climbing through a window from
the outside into the interior of the U.S. Capitol building.




In another surveillance video, Doyle is recorded walking down an interior staircase of the
Capitol building, known as the Supreme Court Chambers stairs, holding a cellphone in her right
hand.
         Case 1:21-mj-00259-ZMF Document 1-1 Filed 02/24/21 Page 4 of 5




In another video, Doyle is recorded walking through the hallway in the Capitol building.




        During the investigation, your affiant reviewed several videos from inside the interior of
the Capitol building on January 6, 2021, that recorded the person identified by Witness #1 and
Witness #2 as Danielle Doyle. Your affiant also obtained a copy of Danielle Nicole Doyle’s
Oklahoma driver’s license that contained a photograph of Doyle. Your affiant compared the
images from the Capitol videos and Doyle’s Oklahoma driver’s license photograph, and it appears
visually to be the same person.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Danielle Nicole Doyle violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Danielle Nicole Doyle
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
         Case 1:21-mj-00259-ZMF Document 1-1 Filed 02/24/21 Page 5 of 5




 conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                    _________________________________
                                                    Special Agent Justin Holgate
                                                    Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 24th day of February, 2021.
                                                                       2021.02.24
                                                                       15:00:48 -05'00'
                                                    ___________________________________
                                                    Zia M. Faruqui
                                                    U.S. MAGISTRATE JUDGE
